DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The 37 C.F.R. amendment filed on March 22, 2022 cancelled no claims.  Claims 13 was amended to depend from 8 and no new claims were added.  Claims 1-7, 11, and 18 have been previously withdrawn. Previously withdrawn claims 1-7 have by cancelled by examiner’s amendment below and previously withdrawn claims 11 and 18 have been rejoined by the examiner amendment below. Thus, the currently pending claims are claims 8-9, 11, 13-16, and 18-21.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of withdrawn claims 1-7, 11, 13, 14 and 18. 
Claims 1-7: Claims 1-7 were directed to a nonelected invention without traverse. Accordingly, claim 1-7 are hereby canceled.
Claims 11 and 18: Claims 11 and 18 were previously withdrawn from consideration as a result of a restriction requirement requiring an election of species.  Claims 11 and 18 depend from claim 8 which has been found allowable. By virtue of dependency claims 11 and 18 require all the limitations of the allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement requiring a restriction of species between inventions A (claim 8-9, 12-14, 16, and 19-21) and B (claims 8, 10-11, and 17-18), as set forth in the Office action mailed on March 18, 2019, is hereby withdrawn and claims 11 and 18 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claims 13 and 14 were cancelled by examiner’s amendment on January 19, 2022 due to their dependency on previously cancelled claim 12.  The 312-amendment data March 22, 2022 corrected the dependency issue.  Claim 13 now depends from claim 8 which has been found to be allowable. Claim 14 depends from claim 13.  Thus, claims 13 and 14 are hereby considered to be pending.

Allowable Subject Matter
Claims 8-9, 11, 13-16, and 18-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner has found prior art (Adjaoute - 2015/0046216) that discloses a system and a non-transitory computer program product storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: 
At least one programmable processor; and a machine-readable medium storing instructions that, when executed by the at least one processor, cause the at least one programmable processor to perform operations comprising:
generate a profile of a user, the profile being a summarized representation of historical behavior of the user, the profile comprising profile variables for the user, the variables including information about the ratio associated with the purchase of an item over a time period;
recursively update the profile variables for the user based on a new transaction in a series of transactions, the profile variables representing the user’s incremental transaction history over the time period concisely to avoid overhead associated with storing large volumes of transaction history for the user’s profile, the profile of the user being based on one or more variables associated with transactions by the user ;
generate a propensity score for the user based on the updated profile variables and an item scoring domain comprising a candidate set of items for which the user is likely to have a high propensity; and
for the new transaction, generate one or more offers for the user based on the updated user profile variables and the propensity score. 
The examiner has been unable to find prior art that discloses that the recursively updated profile variables for the user representing a transactions history using transaction velocities, averages, and ratios associated with the transaction by the user.  As such, claims 8-9, 11, 13-16, and 18-21 contain subject matter that is not disclosed in the prior art and. as such, are hereby allowed.

Additional Prior Art Consulted
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure include the following:
Zoldi et al., US 2014/0310159. Reduced fraud customer impact through purchase propensity. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W VAN BRAMER whose telephone number is (571)272-8198. The examiner can normally be reached Monday-Thursday 5:30 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/John Van Bramer/Primary Examiner, Art Unit 3621